 522DECISIONSOF NATIONALLABOR RELATIONS BOARDFasco Industries,Inc.andInternational Brotherhoodof Electrical Workers, Local Union453, AFL-CIO. Cases 17-CA-3467 and 17-RC-5611November 1, 1968DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNOn June 28, 1968, Trial Examiner Benjamin B.Lipton issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner also found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended that such allegations bedismissed.He further found that certain conduct bytheRespondent interfered with and affected theresults of the election in Case 17-RC-5611 andrecommended that the election be set aside and that anew one be directed. Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as herein modified.1.The Trial Examiner found, and we agree, thatthe Respondent violated Section 8(a)(1) of the Actby promulgating, maintaining, and discriminatorilyenforcing its rule which tends to inhibit participationinunion solicitation during nonwork time;' bycoercively interrogating employees about their unionactivitiesand sympathies; by offering employeesbenefits to induce them to withdraw their supportfrom the Union and by engaging in unlawful surveil-lance of a union meeting. We also agree with the TrialExaminer's finding that the Respondent violatedSection 8(a)(3) of the Act by denying employeeHeatherly a wage increase for discriminatory reasons.2.We further agree with the Trial Examiner'sfinding that certain of the above unfair labor prac-tices, occurring during the critical period before theelection held on December 15, 1967,2 constitutedunlawful interference with the election. On this basis,we adopt his recommendation that the first electionbe set aside and, that a second election be directed.Unlike the Trial Examiner, however, we do not findthat the Respondent's letter regarding union duesdistributed to employees on the date of the electionconstituted a misrepresentation furnishing additional_grounds for invalidating the first election.In this latter connection, the facts show that theelection was held on a normal payday. A few hoursbefore the election, the Respondent, despite itsawareness that employees had been informed by theUnion that their total dues as union members wouldbe $4.72 per month, distributed two checks to itsemployees: one in the amount of $12.80 with thewords "UNION DUES DEDUCTION" printed on thestub, and another one reflecting net pay, minus the$12.80.Attached to each check was a letter cap-tioned "PAYROLL DEDUCTION" which undertookto state the various amounts in dues paid to theUnion by employees of other companies in the arearanging from $6.78 to $21.28. The letter stated thatthe amount in the separate check ($12.80) representedthe amount of dues paid by employees of DameronElectric Company, another area plant. The last twoparagraphs of the letter state:The IBEW has said it would require you to paydues of $4.72 per month if it were to win theelection on December 15, and if you are requiredto join the union.As you can see, IBEW dues and assessmentsapparently vary from place to place, and there isno way of telling at this point just what the IBEWdues structure would be. It might be $4.72, $6.78,$12.80 or $14.17-who knows? Or, it might startout at $4.72 and wind up at $14.17-who knows?Based upon the foregoing, the Trial Examinerconcluded that the Respondent interfered with theelection insofar as the Respondent's letter included asubstantial departure from the truth by misrepresent-ing the amount of union dues. In doing so, the TrialExaminer reasoned that the letter was not merelyconjecture, but that it was written in a fashioncalculated to inform employees that the Union was1We agree with the Trial Examiner that the Respondent's no-solicitation rulewould tend to cause employees to refrain fromexercising their rights to engage in protected union activity insofar as itsterms do not define the area of permissible union solicitation in amanner that would be clear and understandable to the employees.Therefore,the rule as written is presumptively unlawful,and in theabsence of evidence that the Respondent, by other means, undertook toapprise employeesof the specific scope of the rule (cfAerodex, Inc,149 NLRB192,Ferguson-Lander BoxCo,151 NLRB 1615, Kaufman'sof Kentucky,137 NLRB 151),we adopt theTrialExaminer's findingthat it waspromulgated,maintained,and enforced in violation ofSection 8(a)(1)2 All dates referto 1967 unless otherwise indicated.173 NLRB No. 85 FASCO INDUSTRIES, INC.523deceiving them in the amount of dues it would levy.We disagree. In our opinion, the message embodied inthe letter was expressed in terms that employeeswould clearly evaluate as argumentation. It advises asto- the vaned amounts of dues imposed by the Unionupon its members at other plants in the area, andthen, after acknowledging the Union's statement thatdues at the instant plant would be $4.72, goes on thestress the uncertainty that the Union would hold thedues to that figure. Thus, the letter fairly construedmerely argues that the Union could raise the duesamount to the higher levels prevailing at other plantsin the area, and hence fails to exceed the scope oflegitimate campaign propaganda.'Accordingly, weoverrule the objection based upon the letter and donot rely upon it in adopting the Trial Examiner'srecommendation that the election be set aside.'independent violations of Section 8(a)(1) and (3) of the Act I InCase 17-RC-5611, pursuant to a petition for certificationfiled on November 15, 1967,2 a Board election was conductedon December 15,3 following which timely objections werefiledby the Union On the basis that the objections to theelection raised substantial and materialissueswhich were alsoembraced in the complaint, the Regional Director on March 5,1968, issued an order consolidating both cases for the purposeof hearing 4On April 9 and 10, 1968, a hearing in the consolidatedproceeding was held before me in Ozark, Missouri. All partiesparticipated and were afforded full opportunity to presentrelevant evidence and to argue orally on the record 5 Compre-hensive briefs received from each of the parties have beencarefully considered.Upon the entire record in the cases,6 and from myobservation of the demeanor of the witnesses on the stand, Imake the following:ORDERPursuant to Section 10(c) of the National Labor'RelationsAct,asamended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat the Respondent, Fasco Industries, Inc., Ozark,Missouri, it officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.IT IS FURTHER ORDERED that the election held onDecember 15, 1967, among the Respondent's em-ployees, be, and it hereby is, set aside.[Direction of Second Elections omitted from pub-lication. ]3 See, e g,Caressa, Inc.,158 NLRB 1745,York Furniture Corp,170 NLRB No 1694 As the TrialExaminer made no findingas to whether the checksplitting device constituted independent grounds for setting aside theelection, and as the Respondent'sunlawful interferencewith theelection is amply established by other conduct found herein,we find itunnecessaryto pass uponthat issue5An electioneligibility list, containing the names and addresses ofall the eligible voters, mustbe filed by the Employer withthe RegionalDirector for Region 17 within 7 days after the date ofissuance of theNotice of Second Election bythe RegionalDirectorThe RegionalDirectorshallmake the list available to all parties to the election Noextension of time tofile this listshall be grantedby the RegionalDirectorexceptin extraordinary circumstances.Failure tocomply withthis requirement shall be grounds for setting aside the election wheneverproper objectionsare filedExcelsior Underwear Inc.,156 NLRB 1236.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, TrialExaminer.InCase17-CA-3467, a complaintwas issuedby the General Counsel onMarch 5, 1968, alleging that Respondent comrrutted certainFINDINGS OF FACTITHE BUSINESS OF RESPONDENTFasco Industries, Inc., a New York corporation, is engagedin the manufacture of electrical motors at a plant in Ozark,Missouri, the sole facility involved herein. As admitted,interaka,Respondent annually has a direct outflow in interstatecommerce from the Ozark plant of products valued in excessof $50,000. Respondent concedes, and I find, that it isengaged in commerce within the meaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Electrical Workers, LocalUnion 453, AFL-CIO, herein principally called the Union, is alabor organizationwithin themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICES ANDCONDUCT AFFECTING ELECTION RESULTSA. Background of Organizational CampaignOn August 8, the Union inaugurated its drive by hand-billing the Ozark plant Thereafter, various employees weresought to be enlisted in the campaign by home visitations andother contacts.BeginningNovember 7 or 8, some 18 or 20union meetings were held in the town of Ozark. As earliernoted, the Union's representation petition was filed onNovember 15, and the election took place on December 15.Among the more active employees in the campaign, e.g.,1A chargeand amended charge werefiled by the Union,respec-tively on January 26 and 31, 19682 All dates, unless otherwise specified,are in 1967.3The election, among 376eligible employees in a production andutility unit,held underthe terms of a Stipulationfor Certification UponConsent Election,resulted ina vote of 207 to 116 adverse to the Union.4 It is clear that the complaint and objectionsinvolve manyissues ofthe same alleged conduct onthe part ofRespondent5At the conclusion of GeneralCounsel's case,an unopposed motionwas granted to dismiss certain portionsof the complaint.6 Requestto correctthe transcript in minor respects appearing inthe addendum to General Counsel's brief, without objection,is granted. 524DECISIONSOF NATIONALLABOR RELATIONS BOARDassisting in making home calls, handbilling, distributing litera-ture and soliciting union authorization cards, were FredaBowling,Mary Lou Johnson, Patricia R. Heatherly and JimCochran,7-each of whom is involved in particular issuesdiscussedinfraFrom August 98 through December 14, variousletters and speeches were communicated by Respondent to theemployees reflecting a countercampaign in strong oppositionto the Union These communications are in themselves notalleged as violations but are relied upon to establish unionanimus of Respondent and to shed light as background withrespect to certain issues in the complaint and objections.B. The No-Solicitation RuleOn or about August 11, Respondent disseminated to theemployees a revised edition of a booklet entitled "You andFasco," in which,inter aria,iscontained the rule, set forthbelow 9 It is alleged that the rule on its face and variousincidents in its application are in violationSOLICITATIONAll companies are targets of various forms of solicitation. Inorder to spare our employees the annoyance and distur-bance of various forms of solicitation we feel that duringworking time all solicitation should be curtailed unless ithas been properly authorized by departmental supervisorand Personnel Department. This involves selling of tickets,taking of orders, soliciting subscriptions, distribution ofliterature,membership in any organization, or any othertype of materials or verbal contacts intended to gain theinterest of 1 ASCO employees during working time. Onnonworking time, i e., before work, after work, break timeand lunch time, the solicitation of employees describedabove will not be permitted unless properly authorized,except as permitted by Federal and State statutes andapplicable court decisions thereunder, and then only if itdoes not interfere with the production of other employeesor create safety or disciplinary problems[Emphasisadded ]On all facets of the issues presented, there is abundantauthority in Board and court decisions definitively explicatingthe principles established. Thus, in brief, it is settled that broadcompany rules which prohibit union solicitation during non-working time are unlawful, unless it is affirmatively shown that"special circumstances" exist which make the prohibitory rulenecessary to maintain production or discipline.' 0 While thePeyton Packingprinciples s that "working time is for work"has been consistently recognized in balancing the employer'sinterest against the employees' statutory right to engage inorganizational activity, the presumptive validity of a restrictionagainst soliciting on working time may be rebutted by evidencethat the rule was adopted for a discriminatory purpose. 12Fundamentally,whether the rule relates to working ornonworking time, its disparate or discriminatory applicationagainstunion solicitation is proscribed in the lawAndgenerally it is impermissible, absent special circumstances,supra,to attach conditions and qualifications to a non-solicitation rule on nonworking time, e.g., a requirement thatthe employer's permission be obtained for employees toengage in such protected activity. An employer cannotpredicate upon its own authorization the employees' exerciseof the right under Section 7 to self-organization.' 31.The ruleper seThe portion of the rule relating to nonworking time, quotedabove in emphasis, is in my opinion unlawful on its face Asframed, it is fatally ambiguous and confusing. Employeescannot be expected to construe these qualifying clauses (i e.,all language after the words "not be permitted") and reasonab-ly predict, subject to severe penalty, the propriety or impro-priety of nonworkingtime union solicitation, or even meretalkRespondent's rule would therefore clearly tend to inhibitthese employees from using their statutory organizationalrights.' 4More particularly, (1) the phrase "unless properlyauthorized" is unduly restrictive,supra,(2) first posed inprohibitory terms, the rule is then made defeasible in part sofar as it may be limited by all existing State and Federalstatutes and decisions-a condition entirely too vague andtechnicalfor employees to comprehend, (3) Respondentcannot impose the burden upon employees to determinewhether their activity on nonworking time would createproduction, safety or disciplinary problems. The precedentsarenumerous that it is incumbent upon the employer todemonstratethe priorexistence of special circumstances whichnecessitate such a broad rule in order to maintain productionor discipline,mere assertions or speculations as to futurepossibilities are insufficient.' 5Accordingly, it is found that, by the promulgation andmaintenance of the rule restricting solicitation on nonworkingtime, Respondent violated Section 8(a)(1), and also engaged ininterference with the election sufficient to warrant that it beset aside. Further substantial evidence,infra,that the rule wasimplemented in a discriminatory manner strongly serves toreinforce this initial holding.2.Discriminatory applicationsOn November 10, Jim Cochran was summoned to the officeof Quality Control Manager Morris D. Castleberry, 16 in thepresence of a subordinate foreman, Max Stewart. Castleberry7 Union Agent Ray Edwardsalso named as particularly activeemployeesWayne Bowling,Shirley Estes,EthelSmith, Bob and SueDeWittand Sharon Rodgers8 A documentdatedAugust10 is captioned as a copy of a speechdelivered by Plant ManagerPeter E Weisto the employees on August 9.The speech refers to and was plainly prompted by the appearance of theUnion "at the gates"on August 8.9Stipulation of the parties No evidence was adduced to show thelanguage of a preexisting rule, if any It would therefore appear fromthe stipulation that the rule as set forthabove wasfirst promulgated onor about August 1110WaltonMfgCo., 126 NLRB 697, enfd. 289 F 2d 177 (C.A. 5),Stoddard-Quirk MfgCo, 138 NLRB615 (lead cases).11NL.R.B. v Peyton Packing Company, Inc,142 F.2d 1009 (C A5), cert denied322 U S 730.12 E g.,Pace, Inc,167NLRB No 160,TheWm.H BlockCompany,150 NLRB 34113 E g ,Idaho Potato Processors,137 NLRB 910, enfd 322 F 2d573 (C A.9), Phillips Mfg. Co.,155 NLRB 512;J. RSimplot Co.,137NLRB 1552.14E g , Marlene IndustriesCorp.,166 NLRB No. 58,Saco-LowellShops, 169 NLRB No. 151,Wigwam Mills, Inc,162 NLRB No 108.15 E g.Republic AluminumCo. v N.LR B.,374 F 2d 183(C.A 5),N.L R B v United Aircraft Corp.,324 F.2d 128(C.A. 2), cert denied316 U.S. 95116 Under his supervision were some 30-40 employees FASCO INDUSTRIES, INC.verbally read the entire no-solicitation rule from the booklet,"Falco and You," and asked Cochran if he knew what itmeant The answer was affirmative. Castleberry then told himhe had been harassing employees concerning the Union and itwas necessary to give him a warning. He handed Cochran aformal warning slip, dated November 10, which states-"Natureof Warning Violations of Solicitation Rule 11/8/67 EmployeeAdmits Knowledge of Rule & Admits Guilt of Violation NextAction: Dismissal." Asked to sign, Cochran did." Withoutcontradiction, Cochran testified that in fact he had approachedonly two employees to sign union cards, one at a restaurant inOzark and the other during a morning break, and that he hadnot talked union on company time. When given the writtenwarning, he was not told whom he was supposed to havesolicited,whether it was allegedly done on working time, orany of the specific circumstances of the information againsthim.Personnel Manager Jane Shyrock testified that an employee,Sue Hall,18 reported directly to her that she was "beingannoyed by union talk" from Cochran and was havingdifficulty getting her work done. Shyrock told Castleberryonly that she had a complaint that Cochran was "soliciting oncompany time" and she felt Cochran should have a writtenwarning if it was agreeable with Castleberry. She declined totellCastleberry the identity of the complainant because "thisis a matter of judgment "' 9On November 9, Heatherly was given a written warning byCastleberry, witnessed by Stewart, in a manner similar to thatdescribed as to Cochran. The warning states that she solicitedfellow employees during working hours, and that the nextactionwould be dismissal. Castleberry told her he had acomplaint she was bothering people during working hours (butrevealed none of the details) and that he was giving her awrittenwarning. She asked who had complained, and hereplied he would rather not say. She answered that "everybodywas talking about the Union," that she was approached bypeople on the subject, and that she talked to three of the girlswith whom she worked just to find out how they felt aboutthe Union or Fasco. But she did not say she had solicited oncompany time. 2 °Heatherly related that, on the day before she received thewarning, she was approached by her working leader, BarbaraCronin,who was against the Union, and engaged in aconversation regarding the Union which lasted 15 to 20minutes on working time.Castleberry gave this version of his conversation withHeatherly: "You have been found guilty of violation of thisrule and for this reason you will receive a written warning. Doyou admit violation of the rule? She said, 'Yes., 112Hetestified he was not able to get more specific with Heatherly,as he did not know the facts. He had been called to personnelby Shyrock and given the information that employees inHeatherly'swork area were complaining of being harassedregarding the Union. Shyrock did not disclose the circum-17 Foreman Stewart testified that Castleberry read the rule toCochran and told him "at that time he had violated this rule and wewere giving him the written warning and asked him if he was inagreementhe haddone this, and he said yes." Castleberry's version wasthat Cochran said he knew the rule and knew "what you are talkingabout "18 Although available, Sue Hall was not called to testify.19 It is noted that Cochran'swarning slip indicates that his allegedoffense occurred on November 8, and that he was issued the warning on525stances and he could not recall whether he inquired as to whothe complainants were.Shyrock testified that she received the information onHeatherly from Foreman Merle Coffer. She made an "indepen-dent check" of this information-by speaking to BarbaraCronin 22 Shyrock did not attempt to talk with the employeeswho complained, nor with Heatherly. She told Castleberry thatthe information seemed to be correct, that Heatherly wassoliciting on company time, and she mentioned a writtenwarning. Castleberry replied that he also had reports and, withShyrock in agreement, he indicated that there was "noalternative" but to give Heatherly a written warning, withdismissal as the next action.Respondent's effort at the hearing to establish more directevidence against Heatherly consisted solely of the testimony ofUlaHolmes, an admitted opponent of the Union. It isunnecessary to describe Holmes' testimony as it is entirelyinnocuous.On October 26, Freda Bowling was handed a writtenwarning by her foreman, Glenn Jackson, in the presence ofShy rock. It reads- "Fellow employees complaining of beingsolicited during working hours. Next Action' disciplinary."Responding to her specific challenges, Jackson indicated thathe did not see her pass union cards or hear her talking toanyone, that he had nobody to confront her with, and had noproof of this charge. He gave her no details, but simplyremarked that he had to give her the warning because therewere so many complaints. Bowling freely told him that she hadpassed out cards, but not on company time. Her final remarkswere that she would find out who turned her in "for doing iton worktime" and "beat the . . . hell out of them."2 3 Jacksonnor Shyrock Testified on the subject of Bowling's writtenwarning.Wilda Tatum testified that at the beginning of the unioncampaign, about September, Bowling asked her on companytime to sign a union card. Tatum informed her working leader,Anna Mae Lewis, of the conversation. Respecting this evi-dence, Respondent did not show that such alleged solicitationwas brought within its knowledge at the time, or that it was abasis for the written warning issued to Bowling much later, onOctober 26.Bowling testified that she started active campaigning for theUnion about October 20, that all her solicitations wereconducted on nonworking time, but that on occasion duringworktime when she was approached by employees concerningtheUnion, she answered their questions. As appears in theevidence,infra,she was regarded by Jackson as the principalproponent of the Union among the employees, and wasfrequently engaged by him in conversation, for the most partcoercive in nature, in attempts to influence her defection fromthe Union.When Cochran and Heatherly were called to Castleberry'soffice, the decision had already been made to issue the writtenwarning,with the penalty of dismissal noted as the nextNovember 10 AstoHeatherly's case, discussedbelow, Castleberrytestified that he got the information from personnel the same day thewarning was issued on November 9.20 Credibletestimony of Heatherly.21 Stewart gave similar testimony.22 Coffer,who testified earlier, was not questioned by Respondenton this issue.Cronin was not called at all2 3 Bowling is relatively a small woman 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDaction. Similarly, Jackson and Shyrock were quite decided onthewarning to Bowling, with "discipline" the next action-despite the latter's strenuous disagreement in the interview.Respondent made no effort in advance to question theseaccused employees, and conducted no semblance of aninvestigation. It had no evidence that Cochran or Heatherlyactually solicited on company time, nor as to Bowling, that itknew or relied upon the much earlier alleged solicitation,assertedby Tatum, as ground for the warning. In thecircumstances described,Respondent could not have hadreasonable basis to believe that any of the three employeesengaged in such solicitations in violation of its rule.24 Indeed,these employees were known as active participants in theunion campaign, vigorously opposed by Respondent, andtherein lies the inferrable reason for its readiness to issue thesewarnings.As shown, the rule promulgated by Respondent on or aboutAugust I1 is artfully drawn with ambiguity in major respects,and in effect unlawfully restricts employees' solicitation rights.Cochran testified he intended nor made an admission toCastleberry that he had solicited on company time. Respon-dent cannot justify its action as to him on the mere groundthat he signed an apparent admission on the warning slip.Considering the manner in which he was given the warning, itis understandable that he would not dispute the assertion ofhis "guilt" in violating the rule asit is written.The foregoing is ample to sustain the complaint and theelection objections that the solicitation rule was discrimina-torily applied? 5 Considerably more was alleged and litigatedproviding further support on this issue, as outlined below.(1)Undisputed in testimony, there was no rule againsttalking on working time or fraternizing with fellow employees,provided they did not wander from the area of their workstation.Respondent has not attempted to clarify whether itconsiders just talking about the Union on company time,without actual soliciting, a violation of its rule. Heatherlymerely talked, and Bowling did only when approached toanswer questions The employees with whom they spoke, ifany complained to Respondent, were not shown to have beendisciplined .21(2) Portions of the campaign letters and speeches ofRespondent, from August 9 through December 14, clearlyestablish union anrmus2 7 (as do the violations on other issuesfound below). "Loyal" employees were encouraged andprovoked28 to act and speak out in opposition to theUnion.29(3) Called by Respondent, George L. McElroy, a workingleadman'30 admittedly engaged in extensive antiunion activ-ities during working hours-with concentrated effort at least 2weeks preceding the election. In these practices, he workedwith Larry Sherrow, an expediter not in the bargaining unit,Guy Atkins, and "several other people," unidentifiedInteralga,these individuals were responsible for numerous cartoons,circulars, and other writings which were put on bulletin boardsand in various places where employees could see them all overthe plantMcElroy testified that as fast as they were put up,they were removed-mainly by Personnel Manager Shyrock'31who regularly patrolled the plant in the immediate preelectionperiodHe tried not to get caught, was not personally warnedor disciplined for these actions, and knows no people in hisdepartment who were cited for violating the no-solicitationruleHis immediate supervisor, Dave Donoghue, generally toldhim not to solicit on company time. Shyrock "confiscated"from his desk a number of different cartoons and pieces ofcampaign literature, typed and hand-written. (At any timethere were at least seven or eight people around his desk,which is at the center of the plant.) She said "we weren'tallowed to do this sort of thing," and she was "supposed toconfiscate" allmatter pertaining to the union election.32Questioned closely, McElroy stated that the confiscation ofthese documents took place about three times, all on the sameday.33 Shyrock testified that she took steps many times everyday to police the plant regarding campaign material Sheidentified the seven exhibits introduced in evidence, indicatingthere were many copies which she collected 34 She asked someof the employees "who was doing it," and they said they didnot know. Concerning such widespread campaigning on com-pany time, nogeneralinstructions were issued to supervisorsnor announcements made to employees about what was goingon in the plant. She discussed briefly with Plant Superinten-dent Arley Dickens the posting of literature around the plantand suggested that they would have to "watch this closer", heagreed and said he would help all he could. Excepting areference by Shyrock to her erasures of "vote no" or "voteyes" signs scribbled on the floor and the walls, all thistestimony relates to antiunion material spread within theplant.On the above evidence, and the whole record, the con-clusion iscompelling that Respondent was designedly lax inthe enforcement of its rules against those responsible for theintensive antiunion campaign conducted on company time. Itmay certainly be assumed that Respondent could quiteeffectively have taken steps to control the situation beyondthe described "policing" of the plant almost entirely byShyrock and her pallid efforts to apprehend the perpetra-tors.35Contrasted within thesevere warningsgiven three ofthe leading union protagonists, no action was taken against anyof the active union oppositionists, except the "warning" issued24 Cf.N.L.R Bv Bumup and Sims,Inc,379 U.S 21.25 While General Counsel has emphasized the timing of the rule'spromulgation and the ambiguous manner in which it was drawn, thespecific issue is not raised,and no finding need be made, as to whetherRespondent adopted the rule for a discriminatory purpose26 SeeGooch Baking Co,162 NLRB No2, Louisville Chair Co.,161 NLRB No 3127 From speech of Plant Manager Weis on August 9 "We areopposed to this union because it has done nothing but create trouble forus since we came to Missouri,and we intend to use whatever legal meansare necessary and proper to prevent its coming here It is our opinionthat an outside third party will not bring any good to Fasco folks, butinstead could do very serious harm." Cf.Greensboro Hoisery Mills. Inc,163 NLRB No 108.28 Letters of November 18 and December 529 SeeMagee Carpet Co.,168 NLRB Noi 1,J W Martell Co,168NLRB No 8030 His votein the electionwas challenged.31 The personneldepartmentconsisted of Shyrock and one officeclerical32 In Shyrock's version, she asked the people at McElroy's desk,"Who did this?", would get no answer, and she would sayitwas notpermittedandthey"mustnot do it "33 Previouslyhe indicated these materials were not on his desklonger than 20 minutes.34 For example, she had gathered a stack of 50-60 copies of oneantiunion exhibit (Resp Exh. 8), which appeared between December 6and 1035 As a noteworthy sidelight, an employee who was the Company'sobserverin the election, testified(on behalf ofRespondent) that shenever saw Shyrock goingthrough the plant doing anything inconnection with union or antiunion literature. FASCO INDUSTRIES, INC.527Working Leader Cronin under distinguishing circumstancesshowninfraCompared with the flimsy or nonexistentevidence it had in punishing Cochran, Heatherly and Bowling,it is revealingthat disciplinary or earnest investigative measureswere not initiatedat least astoMcElroy, after implicatingliterature was repeatedly found on his desk.36(4) Cronin's 37 campaigning against the Union was thesubject of considerable testimony, although she was not calledas a witness.Her activities on working time included solicita-tions of employees to wear buttons and hand-made signs, andpassing out Fasco matchbooks, all of which she carriedsupplies-and she furnished certain employees for distributionat the plant gate printed handbills signed "The Fasco Faith-fuls."Further, she engaged in other types of solicitation ofemployees while at work, e g., for a Christmas party and tojoin a bowling league. Betty Brown gave testimony that, afterCronin had asked her to take one of the handmade signs(about November 30), she complained to Foreman CliffordEllingsworth -stating that she did not appreciate it and felt shewas being tested.Brown alsowent to the personnel office and,in Shyrock's absence,left a messageconcerning the incident.Ellingsworth told Brown that in his department he did notapprove the wearing of anything for or against Fasco, and at alaterpoint,he informed Brown that he had reported thematter to higher supervision. On November 30, Croninreceived a written warmng from Castleberry, witnessed byStewart, viz.: "Solicitations of Employees to Wear MedallionsPromoting Company interestsduringCompany Time While aUnion drive was in Process. Employee says she was not awareof this connotation of the Solicitation Rule." The "NextAction" line contains no entry. According to their testimony,Castleberry obtained the information from Shyrock in thesame manneras related above in the cases of Cochran andHeatherly-without disclosure of the identity of the complain-ant.38On this record, I believe it highly implausible thatRespondent was oblivious to all this solicitation and election-eering by Cronin on company time Rather late in the courseof events, Cronin was given a kind of written warning, pressedby the sharpnessof Brown'scomplaint, which Respondentcould not fairly avoid. The nature of the warning itself isclearly distinguishable for its mildnessin relationto thoseissued to the prounion advocates,supra.By no means hasRespondent thus demonstrated, as it contends, that it pursueda practice of impartial enforcement of its no-solicitation rule;rather the contrary.C. Denial of Heatherly 'sMerit IncreaseUnder established policy, employees became eligible formerit raises not longer than every 3 months, until they reachedthe top of their classification. Prior to the due date, theemployee concerned was usually interviewed by the foreman.Heatherly had theretofore received all such periodic raises. Asof December 9, she was due her next merit increase, but hadnot been called for an interview. Two weeks later, when theincrementwas not reflected in her paycheck, she visitedForeman Castleberry. He informed her that she was notentitled to a raise at this time, and described four reasons,which he had written down (1) The written warning forsolicitationwhich she received on November 9; (2) a verbalwarning for tardiness (which was given her "in the fall" byWorking Leader Cronin), (3) a verbal warmng for tardiness (atthe time mistakenly indicated by Castleberry as a writtenwarning), and (4) a verbal warning for being late in returningto her work station (also explained to her as "roanung theplant during working hours").39 She later received a meritincreaseof 5 cents an hour, beginning on January 13.Castleberry stated that, at the time he discussed with Heather-ly the omitted merit raise, he had "mentally reviewed" but hadnot filled out the usual company form of "Employee MeritRating," which listed 10 items for consideration. As Shyrockrelated-"not unless it was an extreme case," have employeesbeen passed over because of excessive tardiness, "usually thereis another factor or two involved. ,40It is sufficient to hold, in view of the above, that thediscriminatory enforcement of the no-solicitation rule as toHeatherly on November 9, was a substantial, if not thecontrolling factor in denying her the merit increase onDecember 9; hence the latter action was likewise discrimina-tory and violative of Section 8(a)(3), as alleged.D. Further Restraint and Coercion1.Freda BowlingAbout 2-3 weeks before the election of December 15 '41Bowling began wearing a union button on the job, along withthree other girls in her department. Foreman Jackson inquiredas to why she was wearing it-whether she was sure of herposition in the Union. She replied that, if she was not, shewould not be wearing it He said it made his department lookbad because his girls were the only ones wearing them, andrepeatedly that day asked her to take it off. KatherineKeisling, present during at least one of these conversations,testified that Jackson also told Bowling that she "would getahead" if she did not wear the button. Initially refusing,Bowling finally consented to remove the button, but only forthat week. When she resumed wearing it the following week,Jackson remarked that she had on her "identification tag,"and she countered that she was going to keep it. Jackson's flatdenials of these conversations are not accepted.36 SeeA T TWarehouse,Inc,169 NLRB No.75, William L.Bonnell Co.,164 NLRB No 17.37 Cronin cast a challenged ballot in the election ForemanCastleberry was her immediate superior and Heatherly was one of hersubordinates Castleberry testified that Cronin issued to employee "notstrong reprimands"While he thereafter denied that she "admonished"employees,itwas evidenced that Heatherly received an oral warningfrom Cronin for tardiness,which was stated as a factor in denying her amerit increase,infraHowever,the issue under consideration is whetherRespondent engaged in disparate application of its rules,and absentspecific allegations,no findings are made or implied that Cronin is asupervisor or acted as an agent of Respondent in her antiunionactivities.38 Shyrock stated she was apprised of the complaint by Elling-sworth, did not speak to the employee or to Cronin,and toldCastleberry she felt that a written warning was in order Stewarttestified that it was explained to Cronin how she had violated the rule,but he did not recall what was said39 In late November,an employee opposed to the Union(Jim Ellis)had stopped her on her return from lunch and asked questions regardingthe Union's contract terms As a result,she was 10 minutes late gettingback to her work station. There is no showing that Ellis was similarlywarnedCfJ PStevens andCo., Inc.,163 NLRB No24 (TXD).40 Since the plant opened in July 1965, there have been but 35instances of the withholding of merit increases for various reasons-andexcepting Heatherly,none for violating a no-solicitation rule.41 About November 25, Bowling told Plant Manager Weis her"union sentiments," that she was"one of those union pushers he hadbeen hollering about"(presumably relating to Respondent's letter tothe employees on November 21). 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the evidence is clear that Jackson did not order orrequire Bowling to take off the union button, it does showthathewas attempting to induce her by reason of herleadership to influence other employees in his department toceasewearing their buttons. Coupled with the direct or impliedpromise she would "get ahead," Jackson's request must befound coercive And in the coercive context, General Counsel'sallegation that Jackson also engaged in unlawful interrogationis sustained.Bowling testified that, a week or two before the election atherwindingmachine, Jackson informed her there was aposition open which paid $600 a month, as Plant Superinten-dentDickens' secretary, and asked her if she would beinterested. She laughed and said she was not that dumb.Jackson questioned, "just what would it take for [her] to keepher mouth shut about the Union." Her reply was that he couldnot affordit 42The next day, Dickens came by and inquiredwhether Jackson had told her about the secretarial positionbeing open. She asked if he was serious and, if he was, shewould like to come in and talk to him about it. He told her tocome in any time, however she did not go. So far as she knew,Dickens never had a secretary.43 Two or three days later,Jackson told her she was the "ten pin" of the whole unioncampaign, and if he could get her to pull out of it, he did nothave to worry; she would have to talk to his department and"pull them out for him," because he could not do it himself.On the day before the election, Bowling asked Jackson to goaway and leave her alone, as he was interfering with her work.His response was, in effect, that if he was accomplishinganything to change her mind, he "didn't give a damn" whetheror not she did her work.Dickens could not recall the conversation with Bowlingabout a secretarial job, but averred that he had mentioned sucha job to employees from time to time, and that it has been"sort of a joke" in the plant, as he has never had a secretary.Jackson testified there was just one conversation with Bowling,about November 15, with Dickens "standing pretty close. °44He wasdiscussing with her different job opportunities she hadbeen given during her employment with Respondent-whenDickens said, "Why don't you offer her the job as mysecretary?"Allwere laughing orsmiling.Jackson knew ofseveral occasions with numerous employees that Dickens hadoffered this job "just in a joking way." No discussion of theUnion or her activity was involved. He made no specificdenialsconcerning other parts of Bowling's testimony. On thesubstance of all the evidence related,and inview of Jackson'sshifting and evasive testimonyat times,the account given byBowling is credited.The evidence substantially supports the General Counsel.On two successive days, first by Jackson and then by Dickens,the subject of the secretarial job was mentioned to Bowling.Whether or not it was made in a jocular vein or atmosphere,Respondent's serious purpose in communicating an offer ofbenefit relating to Bowling's union activity was plainlyintended and so understood. Indeed, it was but anotherinstanceof Jackson's persistent efforts, by holding forthpromises, to convert Bowling to Respondent's side or induceherwithdrawal with the union campaign. The subsequentconversations shortly before the election involved similarattempts to achieve the same objective. Although I include inthesefindingsof coercive conduct Jackson's remark, incontext, that Bowling was the "ten pin" of the wholeorganizing drive, the language used does not permit so broadan inference, as contended by General Counsel, that it alsoconstituted a veiled threat of reprisal. Accordingly, consistentwith the foregoing, further violations of Section 8(a)(l) as wellas selection interference are concluded.2Other alleged interrogationsA few weeks before the election, Foreman Jackson dis-cussed the Union several times at the work station of MaryLou Johnson. One instance is alleged in which he asked herwhy she was in favor of the Union, and she replied, "Lack ofseniority." He said it was not seniority that counted but howmuch money they made and whom they knew .41On January 28, 1968, Ethel Smith was interviewed for amerit increase by her foreman, Merle Coffer, in which he ratedher favorably on all factors. In a conversation that followed, heasked her to tell him "for his personal benefit," in substance,whether there was something he had done to cause her to takea stand for the Union. She said it was something she believedin.As to Johnson, it is apparent that her active espousal of theUnion was a known and accepted fact in this conversation withJackson, and that he was engaging in argumentation todissuade her. In such posture, it does not follow automaticallythat a violation is committed where the supervisor asks theemployee her reasons for favoring the Union. As to Smith, theconversationwas subsequent to the election, and it is notcontended that Coffer was impliedly promising to rectify anypast mistreatment in order to influence her against the Union;here, too, both in the conversation clearly assumed the fact ofher union adherence 46 In neither case, despite unfair laborpractices elsewhere, do I find that an inference of coercion iswarranted 47E. SurveillanceOn Tuesday, November 28, the Union conducted a meetingamong the Fasco employees at its leased headquarters on thepublic square of Ozark, a relatively small town, about 2 milesfrom the Fasco plan t48 The plant had let out at 3:30 p.m.,42 Keisling,who overheard this discussion,substantially corrobo-ratedBowlingBoth witnesses were frankly uncertain of the dateKeisling estimated that it took place 4-5 weeks before the election, andstated that it preceded the incident involving union buttons,above.Jackson placed it at "probably a month"prior to the election.However,on the findings of the statements made, it is not essential to determinethe precise sequence of these events.43 Quite sometime before the Union's advent,she had unsuccess-fully applied for certain jobs with Respondent in typing and filing44 On direct,he had denied having such a conversation with Keislingpresent,on cross, he admitted Keisling was in the area but did not recallhow close45 Jackson admitted talking to Johnson on occasions before theelection in which the Union was "probably"brought up,but deniedasking her about her union sentiments.46 She passed handbills and was otherwise active in the unioncampaign47 Blue Flash Express, Inc,109 NLRB 591. And seeStruksnesConstruction Co.,165 NLRB No. 102,Bournev.N L.R.B.,332 F.2d 47(C A. 2)48 The nearest city is Springfield, Missouri, about 10 miles from theplant in the opposite direction from Ozark. FASCO INDUSTRIES, INC.529and the meeting at 4 p.m lasted about an hour The meetingplace had a lettered sign with the Union's name exposeddirectly on the square, and a large plate glass window in front,with blinds open, into which passersby could look in from thestreet level.At the meeting, the employees were seated inchairswhich were arranged to face the window. ForemenGlenn Jackson and Dewey Nelson were observed by employeesand Union Agent Edwards in the following conduct- Between3.45 and 4 p.m., they drove in separate cars around the squareat least two or three times looking in the direction of themeeting place, then they parked in front of a drug storedirectly across the square, went into the store, and at varioustimeswere standing at the window of that store lookingtoward the union hall, about 100 feet distance and in clearview; as the employees were leaving the meeting after itsconclusion, they separately departed from the square 49Jackson testified he always eats in Ozark,5 ° has come therefrequently with Nelson, but has no recollection of being on thesquare in latter November while a union meeting was inprogress. He had heard a "rumor" of a union meeting place onthe west side of the square, but did not know it as a fact,s iand denied that he had ever spied on any organizing meeting.Nelson testified that he and Jackson have come to thesquare after work and had coffee together-"not frequently."On November 28, he needed to have wrist band adjusted on anew watch he recently obtained from a jeweler located on aside street "that leads off the square." He had asked Jacksonto join him for coffee in Ozark. About 3.50 to 4 p in., theydrove around the square looking for a space, parked, walked tothe drug store, and had their coffee. The coffee bar is situatedwhere traffic could be observed on the square and people seengoing in and out of the union hall-but they made no effort todo so. He saw some people around the square, no more than hesees on an everyday basis. He and Jackson were in the drugstore about 5 minutes, and then left in their cars in separatedirections.He then drove to the jewelers and, withoutreturning to the square, directly home. His total time in Ozarkwas no more than a half-hour that evening and, to hisknowledge, Jackson was there about 10 minutes. When comingto the square that evening, he was aware that there was to be aunion meeting, as he had heard "rumors" from employees inthe plant. He did not see the union hall, did not know"exactly" where it was, 52 but "had an idea." When he invitedJackson for coffee, and at no time thereafter when they weretogether that day, was there mention made of the meeting, theunion hall, or anything pertaining to the Union.It is evident that the explanations of Jackson and Nelsoncontain certain inherent implausibilities.53 At this stage in theunion campaign, with electioneering widespread in the plantand Jackson so intensively involved-it surpasses credulity thatthe subject of the Union was not referred to in the slightestduring the supposedly casual visit of Jackson and Nelson to theimmediate area of the union meeting at Ozark square Nelsonadmittedly was aware of the union meeting, knew the clearlymarked location of the union hall, and noticed plant em-ployees on the square. Despite all the evidence purportedly toshow justification for his presence in Ozark and that ofJackson, Nelson had no appointment to visit the jeweler orcompelling reason to go there at this precisetime.In all thecircumstances, their appearance in Ozark contemporaneouswith the scheduled union meeting cannot be ascribed to sheercoincidenceNelson's version that they were within the squaremerely 10 minutes is in direct conflict with Edwards andHeatherly-whom I credit. The conclusioniswellsupported, inmy opinion, that Jacksonand Nelsonintentionally came toOzark on this occasion to observe the employees and the unionmeeting, and that they didengage inunlawful surveillance,violative of Section8(a)(1).54F.Misrepresentation of Union DuesOn December 15, a normal payday at the plant, checkswere distributed to the employees about 2 hours before theelection polls were to open. In this instance, each employeereceived two checks- one for $12.80, and the other reflectingthe net pay of the employee, reduced by the same $12.80.Attached to the latter was a stub on which was stamped inbold type "UNION DUES DEDUCTION $12.80." Accom-panying the checks was an explanatory letter55 from Respon-dent captioned"Payroll Deduction."In substance, the letterundertakes to describe the amount of dues paid by membersemployed with certain othercompaniesin the Springfieldarea-assertedly ranging from $6.78 to $21.28. In the finalparagraphs, the letter states.The I.B.E.W. has said it would require you to pay dues of$4.72 per month if it were to win the election on December15th, and if you were required to join the union.As you can see, I.B.E.W. dues andassessmentsapparentlyvary from place to place, and there is no way of telling atthis point just what the I B.E.W. dues structure would be. Itmight be $4.72, $6.78, $12.80, or $14.17-who knows? Or,itmight start out at $4.72 and wind up at $14.17-whoknows?The payment of such dues and "workingassessments" maybe avoided by voting "NU' on your ballot.The Union had specifically informed the Fasco employeesthat their total duesas union memberswould be $4.72.Respondent was fully aware of such notification by theUnion.56 As appears in its campaign speeches and letters toemployees, Respondent had been stressing that the Union'ssole interest in organizingthe employeeswas to obtain largeamounts of dues and fees.5 7 AssistantBusinessAgent Edwardstestified that the amount of $4.72 was determined by theUnion to be the proper dues for the Fasco employees, asderived from the Union's system of classifications in itsconstitution and bylaws. With no attempted refutation byRespondent, he explained the reasons for the distinctions in49 Based principally on testimony of Edwards, Heatherly, and MaryLou Johnson50 His home is in Springfield.51Respondent'scampaign letter of November 17 commented thatthe Union had suddenly "set up shop"by opening an office in Ozark.52 However,he described it as "the old Welfare Building."53 In addition,Ifind their testimony significantly lacking inforthrightness54 As amplegrounds to set aside the election are elsewhereestablished herein, it is unnecessary additionally to rely upon thesurveillance in the absence of a specific objection filed. It should beclear, however,that the Board in its responsibility to determine whethera fair and conclusive election was held, may consider relevant evidencedisclosed in its investigation,independent of whether the conduct israised in formal objections.Eg , N.L.R B. v Realist, Inc,328 F 2d 840(C A 7).55 Set forth in appendix A hereto.56 Respondent's speeches of December 13 and 14, at p. 10.57 Letters of December 5 and 11, speeches on December 13 and 14,at pp 10, 11. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDdues structure at various companies, including those men-tioned by Respondent, depending principally upon the Union'sformula as to the types of industry involved His testimonydemonstrates that Respondent's statement to the employees,in the penultimate paragraph quoted above, is basically untrue.Respondent did not simply conjecture that the Umon mightraise its dues at some time in the future to reach $12.80, orany of the other amounts its postulated. Typical of otherunions and organizations, the dues of any class of members inthe Union can of course be changed, upward or downward, byprescribeddemocratic procedures in the constitution andbylaws Respondent did not endeavor to contact the Umon fordues information or material. Instead, it presumed to thrustupon the employees an essentially inaccurate position in directcontradiction of the Union, and concerning such a matter asbelonged internally within the province and especial know-ledge of the Union. At the hearing it produced no evidence ofreasonable basis for its misstatement, as made, to the em-ployees. Utilizing the device of a separate check for $12.80,marked union dues deduction, with corresponding emphasis onthis amount elsewhere in its literature,58 Respondent couldexpect, or scarcely fail, to bring home to the employees theintended message that it was the Union deceiving them in theamount of dues it would levy Moreover, Respondent carefullytimed the major impact, in dramatic form, for the very dayand imminence of the election, depriving the Union of anyopportunity to dispel the false image created The overallevidence is inescapable that Respondent, by misleading anddisingenuous means, engaged in a substantial departure fromtruth in misrepresenting the amount of the Union's dues. Itsuffices to find, as I do, that by such conduct Respondentfurther interfered with the election.5 9With respect to theSection 8(a)(1), the decision cited and argued by the GeneralCounsel in his brief provides the very reason this TrialExaminer dismisses the allegation and defers to the Board 60G Temporary Assignment of JohnsonOn September 9, the day after she first handbilled theplant,Mary Lou Johnson was temporarily transferred by herworking leader (Joe Inman) from her regular job in thewinding department to the leadline department, where sheremained for less than 2 days. She testified that on the latterjob she had to put four "ties" on each motor to hold the leadaround the coil, that she never did this work before and wasnot used to it, that she worked with plyers (not needed on herregular job) which made a blister on her hand; that she had tostand all the time whereas she sat half the time on her windingjob, that on the leadline there was a continually movingconveyor belt but as a winder she set her own pace; and thatshe spoke to Foreman Jackson about this transfer and headmitted that it was "not all his idea." In other respects, theplant conditions were the same, and she continued to receive58 The specific sum of $12 80 was represented to bethe duescurrently charged membersof the Union working asmaintenanceemployeesunder a subcontractat a companyin Springfield,MissouriActually, thesemembers were paying duesof $14 17.59 There isno necessity to pass uponthe Union's contention thatthe representation groundruleofPeerless PlywoodCompany, 107NLRB 427 (proscribing campaignspeechesto assembled employeeswithin 24 hours of a scheduled election)is applicable, although similarequities may be present.60Yazoo Valley Electric PowerAssociation, 163 NLRB No. 106.And see e.g., R.JReynolds Foods, Inc.,168 NLRB No. 47 (TXD).the higher pay of her regular job. Transfers to the leadline aremade as often as once a week, depending upon the work loadand the availability of employees. She has at various timesbeen transferred to other functions in the plant and, followingthis first occasion, to the leadline department 6 1 Usually, shereceivessuch temporary assignments when her windingmachine is down. Other employees, some also active in theUnion, were routinely transferred from winding to leadline'62and such transfers have been made "before the Union." Sheused certain hand tools in the winding operation and occa-sionally got blisters.Regarding this transfer on September 9, Johnson pointedout (as was apparently offended by) the failure of Respondentto observe her senior status, but she later agreed that senioritywas not considered a factor by Respondent in such transfers.Jackson's affirmation that it was "not all his idea" is at best anambiguity. Batterson testified that, on the day of this transferinquestion, she saw certain other employees operatingJohnson's winding machine 63 Perhaps reasons for scrutinyand suspicion are present in the timing of Johnson's transferthis first occasion, as well as in the direct conflict in Jackson'stestimony that, without exception, particular winders areassigned to the leadline only when their machines are down.However, without more, a finding of unlawful discriminationwill not lie. Temporary transfers were commonly made amongthe winders, and other employees, to functions commensuratewith the character of their general employment. The initialtransfer to the leadline appeared more difficult to Johnsonbecause she was then unacquainted with the operation, but shewas not immune from temporary assignments to new func-tionsGeneral Counsel has not established that Johnsonsuffered any substantial detriment or that the leadline workwas "more onerous" in significant degree Accordingly, thisallegation is dismissed.H. Disciplinary Suspensionof HeatherlyOn March 21 Heatherly asked her immediate supervisor,Eddie Gimlin,64 for 3 days off (leave without pay) fromFriday, March 25, through Tuesday, March 29. Her husbandwas on vacation during this time and they made plans for along weekend to visit their family in Kansas City. On March23, Grmlin advised Heatherly that Castleberry and Shyrockhad been consulted, and that her request was denied becausethey were too short-handed at this time. He appreciated thatshe made the request instead of taking the time off and callingin sick On March 24, Heatherly was asked to come in to workon Saturday, as she was particularly needed. She declined, andsaid she was still planning a weekend tip (by automobile) toKansas City. Gunlm gave his approval. Returning home fromKansas City at 7-8 p.m. Sunday night, she decided she wouldnot go in the next day. Traffic had been very heavy on the61 On these later transfers,she indicated that she did not do thesame work with the plyers,but she left it vague as to how the leadlinework differedin other respects.62 Her partner in winding, Linda Batterson,who had also passed outhandbillson September 8, was transferred the next day to asingle-operator machine, but not to leadhne.63 Although Batterson fixed the date of Johnson's first handbillingas November 1564 Under Foreman Castleberry. FASCO INDUSTRIES, INC.return trip, she was 3 months pregnant and was worn out fromthe trip, as were her children, ages 4 and 8. On Monday, at8:15 a m., she called in6 5 and reported to the inspectiondepartment secretary that she was "just too tired to work thatday," and would be in at the regular time, 7 am , the nextday On Tuesday, about 11.30 a.m., Guilin, accompanied byCastleberry, told her that, because she did not come to workafter she was told she could not take off, he was putting her ondisciplinary layoff for the rest of the week.Of some significance is the message left by Heatherly withthe secretary-that she was "too tired to work that day." Andshe placed the call at least 45 minutes after the switchboardwas supposed to be in operation. Her decision to take the dayoff had been made the night before. She was not sick and didnot report sick. She was apprised in advance that she could notbe spared from work on this day. Heatherly's personal orsubjectiveconsiderations,however sympathetic, were notshown as within Respondent's knowledge, and are not materialinany event. On the surface it could well appear toRespondent, not unreasonably, that she was flaunting instruc-tions.Respondent was aware of her union activities and haddemonstrated its hostility, e.g., by the discriminatory warninggiven her on November 9, prior to the election. Nevertheless,as to this incident, Respondent had a valid basis for takingsome disciplinarymeasureHer suspension from work forabout 3'h days is alleged as unduly severe and harsh However,this is not sufficiently evident on its face, and comparablesituations have not been shown as to establish disparatetreatment. Consequently, the allegation here is dismissedIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with the operations of Respondentdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.It has been found that Respondent discriminatorily deniedPatricia R. Heatherly a merit increase in the amount of 5 centsan hour during the penod from December 9, 1967, to January13, 1968. It will therefore be recommended that Respondentmake whole this employee for such loss of earnings bypayment to her of a sum of money equal to that which shewould normally have earned, absent the discrimination. Suchbackpay shall be in conformity with the 6 percent interestrequirements inIsis Plumbing & Heating Co.,138 NLRB 716Further, it will be recommended that Respondent preserve andmake available to the Board all payroll and personnel recordsnecessary to determine the amount of backpay due, includingthe number of hours actually worked by Heatherly during thebrief backpay period.65 She explained that she had not called in earlier because there wasusually no one at the switchboard until almost 7 30 a in.531Ithas also been found that Respondent discriminatorilyissued written warnings to Heatherly, Jim Cochran, and FredaBowling, based upon unlawful enforcement of its no-solicita-tion rule. It will therefore be recommended that Respondentexpunge from the personnel files of these employees, and fromall plant records, these written warnings, or copies thereof, orany notations of their existence, and to cease relying upon itsissuance of these warnings for the purpose of any future actionaffecting the said employees with regard to their wages, hours,and conditions of employmentUpon the foregoing findings of fact, and upon the entirerecord in, the cases, I make the following-CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning ofSection 2(5) of the Act.3.By promulgating, maintaining and enforcing rules whichprohibit employees from engaging in union solicitation onnonworking time, Respondent has interfered with, restrainedand coerced employees in violation of Section 8(a)(1) of theAct.4. By denying Patricia R. Heatherly a merit increase onDecember 9, 1967, thereby discouraging membership in theUnion, Respondent engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.5.By all the above, and by various other acts and conduct,Respondent engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct7.By certain of the aforesaid unfair labor practicescommitted prior to the Board election held on December 15,1967, Respondent has interfered with and affected the resultsof such election.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the cases, Irecommend that Respondent, Fasco Industries, Inc., Ozark,Missouri, its officers, agents, successors, and assigns, shall,1Cease and desist from(a)Discouraging membership in International Brotherhoodof Electrical Workers, Local Union 453, AFL-CIO, or in anyother labor organization, by denying employees merit in-creases, or in any other manner discriminating in regard to hireor tenure of employment or any term or condition ofemployment(b) Promulgating, maintaining, or enforcing a rule whichprohibits employees from engaging in union solicitation duiingtheir nonworking time.(c)Enforcing rules prohibiting solicitation during worktimein a manner which discriminates against solicitation on behalfof the Union.(d) Interrogating employees in a manner constituting inter-ference, restraint, or coercion,engagingin surveillance ofunion meetings or other union activities of employees, offeringor promising employees benefits to induce them to engage inantiunion activities, or to withdraw from union membership or 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupport, or to exert influence on their fellow employees inopposition to union representation.(e) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act.2Take the following affirmative action designed to effec-tuate the policies of the Act.(a)Expunge from the personnel files of Patricia R. Heath-erly, Jim Cochran, and Freda Bowling, and from all plantrecords, thewrittenwarnings issued to them in 1967,concerning violations of the no-solicitation rule, as set forth in"The Remedy" section of the Trial Examiner's Decision.(b)Make whole Patricia R. Heatherly for any loss ofearnings suffered by reason of the discriminatory denial of amerit increase on December 9, 1967, as set forth in "TheRemedy" section of the Trial Examiner's Decision.(c) Preserve and make available to the Board or its agentsallpayroll and other records, as set forth in "The Remedy" ofthe Trial Examiner's Decision.(d) Post at its Ozark, Missouri, plant, copies of the attachednoticemarked "Appendix B."66 Copies of said notice onforms to be provided by the Regional Director for Region 17,shall,afterbeing duly signed by Respondent, be postedimmediately upon receipt thereof in conspicuous places and bemaintained for a period of 60 consecutive days. Reasonablesteps shall be taken to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 17, in writing,within 20 days from the receipt of this Trial Examiner'sDecision,what steps Respondent has taken to comply here-with .67IT IS FURTHER RECOMMENDED that the election con-ducted among Respondent's employees on December 15,1967, be set aside and a new election directed at anappropriate time.68IT IS FURTHER RECOMMENDED that the complaint be dis-rrussed insofar as it alleges violations of the Act not specificallyfound herein.66 In the event that this Recommended Order be adopted by theBoard,the words "a Decisionand Order"shall be substituted for thewords "theRecommendedOrder of aTrial Examiner"in the notice Inthe further event that the Board'sOrder is enforced by a decree of aUnited StatesCourt of Appeals,the words "a Decree of the UnitedStates Courtof Appeals,thewords"a Decree ofthe United StatesCourt of Appeals Enforcingan Order" shall be substitutedfor the words"a Decision and Order "67 In the eventthat this Recommended Order is adopted by theBoard,this provision shall be modified to read,"Notify the RegionalDirector for Region 17, in writing,within 10 days from the date of thisOrder, whatsteps Respondent has takento complyherewith "68 The Union'srequest,in connection with the conduct of therepresentationproceeding, that Respondent be required to post a noticeaffirmativelyshowing the correct amount of the union dues (oreffectivelywithdrawing its misrepresentation)ismore appropriatelyreferred to the BoardAPPENDIX APAYROLLDEDUCTIONThe sum of $12.80 has been deducted from your paycheckthis week. We have given you a separate check in this amount tomake up for this deduction. This represents the amount of themonthly dues currently being charged by the InternationalBrotherhood of Electrical Workers to its members who areworking for Dameron Electric Company as maintenanceemployees at Lily-Tulip Cup Corporation in Springfield,Missouri. In addition, these I. B. E. W. members are required topay to the local union 2% of their gross earnings each week asa "working assessment."Journeyman electricians working for another electricalconstruction firm, who are members of the I. B. E. W. inSpringfield, are currently paying dues amounting to $14 17 permonth, plus 2% of their gross earnings as a "workingassessment "At City Utilities in Springfield, I B. E. W. members workingtherehave deductions from their paychecks each month,which go to the local union, ranging from,$6.78 to $21.28. Itis reported that these sums may include dues, assessments, andsome insurance premiums. We are not certain as to the amountwhich represents dues aloneThe I B. E. W. has said it would require you to pay dues of$4 72 per month if it were to win the election on December15th, and if you were required to join the union.As you can see, I. B E. W. dues and assessments apparentlyvary from place to place, and there is no way of telling at thispoint just what the I B E W. dues structure would be. Itmight be $4 72, $6 78, $12 80 or $14 17-who knows? Or, itmight start out at $4.72 and wind up at $14.17-who knows?The payment of such dues and "working assessments" maybe avoided by voting "NO" on your ballot.APPENDIX BNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees thatWE WILL NOT discourage membership in InternationalBrotherhood of ElectricalWorkers,LocalUnion 453,AFL-CIO, or any other labor organization, by denyingemployees merit increases, or in any other manner dis-criminating in regard to hire or tenure of employment orany term or condition of employment.WE WILL NOT coercively interrogate employees withrespect to their union sympathies or activitiesWE WILL NOT offer or promise employees benefits toinduce them to engage in antiunion activities, or towithdraw from union membership or support, or to exertinfluence on their fellow employees in opposition to unionrepresentation.WE WILL NOT engage in surveillance of union meetingsor other activities of employees.WE WILL NOT promulgate, maintain, or enforce any rulewhich prohibits employees from engaging in union solicita-tion during their nonworking time.WE WILL NOT by disciplining employees, enforce rulesprohibiting solicitation during worktime in a manner whichdiscriminates against solicitation on behalf of the Union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of theirright to self-organization, to form labor organizations, tojoin or assist the above-named, or any other labor organiza-tion, to bargain collectively through representatives of theirown choosing, or to engage in any other concerted activities FASCO INDUSTRIES, INC.for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities,except to the extent that such right might be affected by alawful contract requiring membership in a labor organiza-tion as a condition of employment as authorized in Section8(a)(3) of the Act, as amendedWE WILL expunge from the personnel files of PatriciaR Heatherly, Jim Cochran, and Freda Bowling, and from allplant records, the written warnings issued to them in 1967concerning violations of the no-solicitation rule.WE WILL make whole Patricia R. Heatherly for any lossof earnings suffered by reason of the denial of a mentincrease to her on December 9, 1967.533FASCO INDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other materialIf employees have any question concerning this Notice orcompliance with its provisions, they may communicate direct-ly with the Board's Regional Office, 610 Federal Building, 601E. 12th Street, Kansas City, Missouri 64106, Telephone374-5282.